PER CURIAM.
We affirm appellant’s conviction for armed robbery with a deadly weapon while wearing a mask to conceal his identity. We remand with directions to advise appellant in open court of the terms of his sentence, including the mandatory minimum sentence. See Fla. R.Crim. P. 3.700(b) (“Every sentence or other final disposition of the case shall be pronounced in open court....”); Gibbs v. State, 804 So.2d 456 (Fla. 4th DCA 2001); Gardner v. State, 699 So.2d 798 (Fla. 4th DCA 1997).
GROSS, MAY, JJ., and DAMOORGIAN, DORIAN, Associate Judge, concur.